Title: From George Washington to Captain Bartholomew von Heer, 11 October 1778
From: Washington, George
To: Heer, Bartholomew von


          
            [Fredericksburg, 11 October 1778]
          
          The principal Duty of the Corps under your command—while the Army is encamped—is to patrole the Camp and its environs, for the purpose of apprehending Deserters, Marauders, Drunkards, Rioters, Stragglers, and all other Soldiers that may be found violating general orders—likewise all Countrymen or Strangers that may be found near the pickets or in camp, without passes either from the Quarter master General, the Commissaries General of Forage and Provisions, or some General Officer—and are unable to give a good account of themselves—or from their appearance and manners give room to suspect they are Spies—Even persons who are furnished with passes as required above are to be secured if their stay in camp exceeds a reasonable time for the transaction of their business—and is accompanied by any suspicious circumstances—but in all these cases, the character  
            
            
            
            of the party, and such authentic credentials as he may be possessed of, are to be attended to—As it is impossible to make General Rules which will apply to every particular case that may occur, much must be left to your own discretion—but you will always remember that you are as carefully to avoid laying innocent free Citizens under any unnecessary restraint and inconvenience, on the one hand—as risking any mischief to the Army from ill-placed lenity on the other.
          For the purposes abovementioned, your Corps is to be distributed into a convenient number of parties, with an officer appointed to each—to patrole the Camp and its vicinity in front and rear, for a certain distance beyond the pickets, according to the situation of the Enemy—at different hours by day and sometimes at night; carefully avoiding any fixed time for making the rounds; that they may be as unforeseen as possible.
          As the booths of unlicensed Sutlers—are great Sources of disorder and Riot, you are to confine all such as have not proper permission to suttle agreeable to General Orders of [16 April 1778].
          For your direction in this point, it will be necessary for you to keep a regular list of the licensed Sutlers—You are likewise when the Army arrives at a new encamping ground, to give notice to such housekeepers as sell liquors—either to obtain the Quarter master Generals license—or discontinue the Sale of their Liquor—and in case of their neglect—to seize and report it to the Commissary General.
          On a day of march you are to remain on the ground, with the prevost guard—’till the Columns and baggage have moved off—in order to bring on all soldiers that have loitered in Camp—During the march, you are to patrole on the flanks and in the rear of the Columns, and take up all Stragglers; under which description are included all Soldiers absent from their platoons—without a Non-commissioned Offi cer to conduct them—You are likewise to pay attention to the Column of baggage—and take up whatever men and women may be found transgressing the general orders, for the regulation of the baggage on the march.
          On a day of action, you are to post yourself in the rear of the second line or reserve—and to send patroles on the roads to the right and left—in order to rally and collect all fugitives—’till a superior officer arrives to take command of them.
          You are not to omit having a Copy of General Orders each day—and it will be proper that you should take extracts at the orderly Office; of all former standing orders, that may serve more minutely to point out the offences which fall under your cognisance.
          You are not to apprehend any offenders that are within the encampment of their own Regiment—as they in that case will be within  
            
            
            
            the Jurisdiction of their own Quarter Guard—but all offenders that may be found in the encampment of a Regiment to which they do not belong—or in the purlieus of Camp out of the reach of their own quarter guards—fall under your notice.
          The persons you apprehend, are not to be ill treated by words or actions—unless they attempt to escape, or make resistance—in which case should your own force prove inadequate, you are authorised to call for assistance from the troops nearest you—but other wise they are to be conducted peaceably and committed to the prevost Guard which will be quartered near you for this purpose, and be under your command.
          You are every morning to deliver in a written Report of the prisoners confined the preceding day—with the charges against them—to the Adjutant General; and you are to consider yourself as being under his immediate command.
          The Executioners &ca are to remain with the prevost Guard—and a detachment of the Marechaussé will attend the prisoner to the Place of Punishment. Given under my Hand at Head Quarters this 11th Day of Octr 1778.
          
          p.s. In order that it may be clearly understood who are Stragglers from Camp—You will remember that all Soldiers found beyond the nearest Pickets in front & on the Flanks; & beyond the extent of one mile estimated from the Center of the Encampmt in the Rear—without furloughs in the usual form, or proper passes—are to be treated as such.
          Mem. Names of Strangers to be taken.
          
        